Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 1/8/2020. 
Claims 1-8 and 10-20 are pending in this Office Action. Claims 1, 15 and 18 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

	


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 9 is missing from the claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over SIEBEL et al. (US Pub. No. 2017/0006135 A1), hereinafter “SIEBEL” in view of DUBEY et al. (US Pub. No. 2017/0351956 A1), hereinafter “DUBEY”.
Regarding claim 1, SIEBEL teaches a system associated with transactional master data management for an enterprise (SIEBEL, See ABSTRACT), comprising: 
a business data database that stores transaction business information of the enterprise along with existing structures, rules, (SIEBEL, See [0099], Some embodiments may include a product cloud that includes software running on a hosted elastic cloud technology infrastructure that stores or processes product data, customer data, enterprise data, and Internet data.  See [0174], The metadata store 416 stores information about data stored in any of the other stores 406-414. In one embodiment, the metadata store 416 stores type definitions or other information used by the type metadata include a variety of information, structures or code. For example, entity type definitions may include fields to track named values such as customer name, address, or the last time a meter reading was recorded. Fields may include a data type, array, reference, or function. Entity type definitions may include a data shape to track whether the data type for a field is a string, integer, float, double, decimal, date-time, or Boolean value. Entity type definitions may include a schema to dictate a related table in a physical database schema where the data resides. Entity type definitions may include application logic to declare functions which can be called when executing business rules to process data. Entity type definitions may include data validation constraints to declare which fields are required, define a permissible list of values, and/or implement indexing to improve performance. Entity type definitions may include a user interface layout to define one or more user interface layouts that the type should be rendered in when displayed); 
a business rules framework agent platform, coupled to the business data database, including: 
	a computer processor (SIEBEL, See [0684], Various techniques, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques. In the case of program code execution on programmable computers, the computing device may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device), and 
	a computer memory (SIEBEL, See [0684]), coupled to the computer processor, storing computer instructions that, when executed by the computer processor, cause the business rules framework agent platform (SIEBEL, See [0684]) to: 
		execute supervised machine learning and generate industry agnostic relationship scores and classification scores based on data in the business data database (SIEBEL, See [0418], In fact, every machine learning algorithm (or more specifically, those belonging to a class known as supervised learning algorithms) accomplishes this exact same thing, and they only differ in the way in which they are able to carve up this high dimensional space), 
		optimize data and table structures, using relation graph-based evaluation, (SIEBEL, See [0175], In one embodiment, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. See [0230], FIG. 10 illustrates example components of the modular services component 206 including a machine learning/prediction component 1002, a continuous data processing component 1004, and a platform services component 1006. The machine learning/prediction component 1002 provides native predictive capabilities through the power of machine learning. A large-scale deployment of smart device networks, such as the system 200 of FIG. 2, may provide companies with unprecedented quantities of information about their operations and customers. Hidden in the interrelationships of these big data sets are insights that can improve the understanding of customer behavior, system operations, and ways to optimize the business value chain); 
a rules and configuration database storing the optimized data and table structures from the business rules framework agent platform (SIEBEL, See [0174], The metadata store 416 stores information about data stored in any of the other stores 406-414. In one embodiment, the metadata store 416 stores type definitions or other information used by the type metadata component 404 to provide abstract types, or an abstraction layer, over the data stores 406-416); and 
a business configuration and rules mapper platform, coupled to the rules and configuration database, to identify business configuration data and business rules classification data based on the optimized data and table structures (SIEBEL, See [0407], The benchmark tests were conducted using a custom benchmark energy platform hosted on Amazon Web Services (AWS). The components and configurations of the benchmark platform architecture are included in Table 2 below.), 
wherein the identified business configuration data and business rules classification data are used to automatically update the existing structures, rules, and classification recommendations in the business data database (SIEBEL, See [0171], The multi-dimensional data store 412 is configured to store data for business intelligence or reporting. For example, the multi-dimensional data store 412 may store data types or in data formats that correspond to one or more reports that will be run against any stored data. In one embodiment, the data services component 204 may detect changes to data within any of the other data stores 406-410 and 414-416 and update or recalculate data in the multi-dimensional data store 412 based on the changes. In one embodiment, the data services component 204 calculates data for the multi-dimensional the multi-dimensional data store 412 stores aggregate data that has been aggregated based on information in one or more of the other data stores 406-410 and 414-416. [0363], The system 1900 provides a data access layer (e.g., such as a data services layer provided by the data services component 204) that enables an organization to develop against a unified type framework across all storage 1912. Commercial object-relational mapping data access frameworks such as Hibernate.TM. may be used to prepare the data access frameworks. There are, however, trade-offs to consider related to the level of control for data access performance optimization. Master data should be accessed and updated using service oriented architecture principles to expose features as services accessible over VPN. Aggregate data may be stored in the multi-dimensional database (rather than key-value store corresponding to meter readings or other time-series data). The multi-dimensional database used for business intelligence or reporting may be kept consistent with the key-value store and RDBMS as it is updated through the data access layer.  See [0392], The validation logic may be rules based and implemented in a language such as Java for efficiency and flexibility. Validation rules may be defined in metadata. In one embodiment, externalizing the validation rules will provide greater business agility, as changing business requirements require an update to metadata rather than code) and does not explicitly disclose classification recommendations and optimize data and table structures in accordance with taxonomy data and the classification scores.
	However, DUBEY teaches classification recommendations (DUBEY, See [0032]); and optimize data and table structures in accordance with taxonomy data and the classification scores (DUBEY, See [0098]-[0111]).DUBEY provides certain example embodiments described herein relate to techniques for managing "bad" or "imperfect" data being imported into a database system. That is, certain example embodiments provide a lifecycle technology solution that helps receive data from a variety of different data sources of a variety of known and/or unknown formats, standardize it, fit it to a known taxonomy through model-assisted classification, store it to a database in a manner that is consistent with the taxonomy, and allow it to be queried for a variety of different usages. Some or all of the disclosed technology concerning auto-classification, enrichment, clustering model and model stacks, and/or the like, may be used in these and/or other regards (DUBEY, See ABSTRACT), to be utilize by SIEBEL to use relationships for optimizing data and table structures.
	Regarding claim 2, SIEBEL in view of DUBEY further teaches the system of claim 1, wherein the business rules framework agent platform is further to: develop a data transactional limit based on access, determine a longevity of the data based on an archiving process, determine a classification based on business functions and a data flow, evaluate logs for data points associated with misses or errors, and optimize rules for optimized accesses (DUBEY, See [0120]-[0127]). 
Regarding claim 3, SIEBEL in view of DUBEY further teaches the system of claim 1, wherein the business configuration and rules mapper platform further identifies at least one of: (i) an industry-based classification of business rules, and (ii) a mapping of a configuration to rules (DUBEY, See [0085]). 
SIEBEL in view of DUBEY further teaches the system of claim 1, further comprising: a data classifier platform determining data quality based on at least two of: (i) an accuracy of a business case outcome achievement rate, (ii) an organization of a business case relevance rate, (iii) a completeness rate of missing data counted for a structure, a useableness of a business case mapping count, (iv) a level of detail based traversal levels for a business case, (v) platform query latency, and (vi) a domain score (DUBEY, See [0054]-[0071]). 
Regarding claim 5, SIEBEL in view of DUBEY further teaches the system of claim 1, further comprising: a domain scorer platform receiving at least one of: (i) business process management metadata, (ii) warehouse metadata, and (iii) business source data (DUBEY, See [0026], [0082], [0086], [0132]). 
Regarding claim 6, SIEBEL in view of DUBEY further teaches the system of claim 5, wherein the domain scorer platform generates at least one of: (i) recommendations, (ii) scores per domain, and (iii) hierarchical level indications (DUBEY, See [0026], [0082], [0086], and [0132]). 
Regarding claim 7, SIEBEL in view of DUBEY further teaches the system of claim 1, further comprising: a data governance module platform executing a critical scenario evaluation that covers at least one of: (i) data lineage, and (ii) anomaly detection (DUBEY, See  [0114], [0121]-[0127]). 
Regarding claim 8, SIEBEL in view of DUBEY further teaches the system of claim 7, wherein the data governance module platform further scores data based on at least one of: (i) usage, (ii) conformance to a set of rules, and (iii) provenance (DUBEY, See  [0114], [0121]-[0127]). 
SIEBEL in view of DUBEY further teaches the system of claim 1, further comprising: a labelling module platform that quantifies master data structure change over time based on semantic similarity and label clustering; and a relationship label database storing an output from the label module platform (DUBEY, See  [0025], [0056], [0085], [0139]). 
Regarding claim 11, SIEBEL in view of DUBEY further teaches the system of claim 1, further comprising at least one of: (i) a domain model platform, (ii) a validation and observation module platform, and (iii) a data segregation abstraction module platform (DUBEY, See [0023]). 
Regarding claim 12, SIEBEL in view of DUBEY further teaches the system of claim 1, further comprising: a scoring module platform to generate at least one of: (i) governance scoring, (ii) identifier scoring, (iii) domain specificity scoring, (iv) a relevance index, and (v) a data longevity value (DUBEY, See  [0107]-[0110]). 
Regarding claim 13, SIEBEL in view of DUBEY further teaches the system of claim 12, wherein the scoring model platform constructs the relevance index by: (i) classifying data using mining, (ii) defining regression coefficients, (iii) recording relevance scoring, and (iv) predicting rules for alignment of master data using relevance scores (DUBEY, See  [0107]-[0110]). 
Regarding claim 14, SIEBEL in view of DUBEY further teaches the system of claim 12, wherein the scoring model platform further calculates the longevity value using: ln(A.sub.t/A.sub.i)=-E(A.sub.r) where A.sub.t is an age of access, A.sub.i is an initial age of access, A.sub.t is an archival rate of data, and E is an exponential function to the power of A.sub.r (DUBEY, See  [0084]-[0092]). 
SIEBEL teaches a computer-implemented method associated with transactional master data management for an enterprise (SIEBEL, See ABSTRACT), comprising: 
receiving, at a business rules framework agent platform, information from a business data database that stores transaction business information of the enterprise along with existing structures, rules, (SIEBEL, See [0099], Some embodiments may include a product cloud that includes software running on a hosted elastic cloud technology infrastructure that stores or processes product data, customer data, enterprise data, and Internet data.  See [0174], The metadata store 416 stores information about data stored in any of the other stores 406-414. In one embodiment, the metadata store 416 stores type definitions or other information used by the type metadata component 404 to provide abstract types, or an abstraction layer, over the data stores 406-416.  [0185], Entity type definitions may include a variety of information, structures or code. For example, entity type definitions may include fields to track named values such as customer name, address, or the last time a meter reading was recorded. Fields may include a data type, array, reference, or function. Entity type definitions may include a data shape to track whether the data type for a field is a string, integer, float, double, decimal, date-time, or Boolean value. Entity type definitions may include a schema to dictate a related table in a physical database schema where the data resides. Entity type definitions may include application logic to declare functions which can be called when executing business rules to process data. Entity type definitions may include data validation constraints to declare which fields are required, define a permissible list of values, and/or implement indexing to improve performance. Entity type definitions may include a user ; 
executing, by the business rules framework agent platform, supervised machine learning to generate industry agnostic relationship scores and classification scores based on the received information (SIEBEL, See [0418], In fact, every machine learning algorithm (or more specifically, those belonging to a class known as supervised learning algorithms) accomplishes this exact same thing, and they only differ in the way in which they are able to carve up this high dimensional space); 
optimizing, by the business rules framework agent platform using relation graph-based evaluation, data and table structures (SIEBEL, See [0175], In one embodiment, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. See [0230], FIG. 10 illustrates example components of the modular services component 206 including a machine learning/prediction component 1002, a continuous data processing component 1004, and a platform services component 1006. The machine learning/prediction component 1002 provides native predictive capabilities through the power of machine learning. A large-scale deployment of smart device networks, such as the system 200 of FIG. 2, may provide companies with unprecedented quantities of information about their operations and customers. Hidden in the interrelationships of these big data sets are insights that can improve the understanding of customer behavior, system operations, and ways to optimize the business value chain); 
storing the optimized data and table structures in a rules and configuration database (SIEBEL, See [0174], The metadata store 416 stores information about data stored in any of the other stores 406-414. In one embodiment, the metadata store 416 stores type definitions or other information used by the type metadata component 404 to provide abstract types, or an abstraction layer, over the data stores 406-416); 	
identifying, by a business configuration and rules mapper platform, business configuration data and business rules classification data based on the optimized data and table structures (SIEBEL, See [0407], The benchmark tests were conducted using a custom benchmark energy platform hosted on Amazon Web Services (AWS). The components and configurations of the benchmark platform architecture are included in Table 2 below.); and 
using the identified business configuration data and business rules classification data to automatically update the existing structures, rules, and classification recommendations in the business data database (SIEBEL, See [0171], The multi-dimensional data store 412 is configured to store data for business intelligence or reporting. For example, the multi-dimensional data store 412 may store data types or in data formats that correspond to one or more reports that will be run against any stored data. In one embodiment, the data services component 204 may detect changes to data within any of the other data stores 406-410 and 414-416 and update or recalculate data in the multi-dimensional data store 412 based on the changes. In one embodiment, the data services component 204 calculates data for the multi-dimensional data store 412 and/or keeps the value consistent with the distributed key-value store 406 and relational store 414 as it is updated by the integration component 202, applications 210, modular services component 206, or the like. In one embodiment, the multi-dimensional data store 412 stores aggregate data that has been aggregated based on information in one or more of the other data stores 406-410 and 414-416. [0363], The system 1900 provides a data access layer (e.g., such as a data services layer provided by the data services component 204) that enables an organization to develop against a unified type framework across all storage 1912. Commercial object-relational mapping data access frameworks such as Hibernate.TM. may be used to prepare the data access frameworks. There are, however, trade-offs to consider related to the level of control for data access performance optimization. Master data should be accessed and updated using service oriented architecture principles to expose features as services accessible over VPN. Aggregate data may be stored in the multi-dimensional database (rather than key-value store corresponding to meter readings or other time-series data). The multi-dimensional database used for business intelligence or reporting may be kept consistent with the key-value store and RDBMS as it is updated through the data access layer.  See [0392], The validation logic may be rules based and implemented in a language such as Java for efficiency and flexibility. Validation rules may be defined in metadata. In one embodiment, externalizing the validation rules will provide greater business agility, as changing business requirements require an update to metadata rather than code) and does not explicitly disclose classification recommendations and optimize data and table structures in accordance with taxonomy data and the classification scores.
	However, DUBEY teaches classification recommendations (DUBEY, See [0032]); and optimize data and table structures in accordance with taxonomy data and the classification scores (DUBEY, See [0098]-[0111]).	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine SIEBEL and DUBEY because DUBEY provides certain example embodiments described herein relate to techniques for managing "bad" or "imperfect" data being imported into a database system. That is, certain example embodiments DUBEY, See ABSTRACT), to be utilize by SIEBEL to use relationships for optimizing data and table structures.

Regarding claims 16-17, the instant claims are method claims which correspond to the system claims 3-4 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 18, SIEBEL teaches a non-transitory, computer readable medium having executable instructions stored therein processor (SIEBEL, See [0684], Various techniques, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques. In the case of program code execution on programmable computers, the computing device may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device), the medium comprising: 
instructions to receive, at a business rules framework agent platform, information from a business data database that stores transaction business information of the enterprise along with existing structures, rules, (SIEBEL, See [0099], Some embodiments may include a product cloud that includes software running on a hosted elastic cloud technology infrastructure that stores or processes product data, customer data, enterprise data, and Internet data.  See [0174], The metadata store 416 stores information about data stored in any of the other stores 406-414. In one embodiment, the metadata store 416 stores type definitions or other information used by the type metadata component 404 to provide abstract types, or an abstraction layer, over the data stores 406-416.  [0185], Entity type definitions may include a variety of information, structures or code. For example, entity type definitions may include fields to track named values such as customer name, address, or the last time a meter reading was recorded. Fields may include a data type, array, reference, or function. Entity type definitions may include a data shape to track whether the data type for a field is a string, integer, float, double, decimal, date-time, or Boolean value. Entity type definitions may include a schema to dictate a related table in a physical database schema where the data resides. Entity type definitions may include application logic to declare functions which can be called when executing business rules to process data. Entity type definitions may include data validation constraints to declare which fields are required, define a permissible list of values, and/or implement indexing to improve performance. Entity type definitions may include a user interface layout to define one or more user interface layouts that the type should be rendered in when displayed); 
instructions to execute, by the business rules framework agent platform, supervised machine learning to generate industry agnostic relationship scores and classification scores based on the received information (SIEBEL, See [0418], In fact, every machine learning algorithm (or more specifically, those belonging to a class known as supervised learning algorithms) accomplishes this exact same thing, and they only differ in the way in which they are able to carve up this high dimensional space); 
instructions to optimize, by the business rules framework agent platform using relation graph-based evaluation, data and table structures (SIEBEL, See [0175], In one embodiment, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. See [0230], FIG. 10 illustrates example components of the modular services component 206 including a machine learning/prediction component 1002, a continuous data processing component 1004, and a platform services component 1006. The machine learning/prediction component 1002 provides native predictive capabilities through the power of machine learning. A large-scale deployment of smart device networks, such as the system 200 of FIG. 2, may provide companies with unprecedented quantities of information about their operations and customers. Hidden in the interrelationships of these big data sets are insights that can improve the understanding of customer behavior, system operations, and ways to optimize the business value chain); 
instructions to store the optimized data and table structures in a rules and configuration database (SIEBEL, See [0174], The metadata store 416 stores information about data stored in any of the other stores 406-414. In one embodiment, the metadata store 416 stores type definitions or other information used by the type metadata component 404 to provide abstract types, or an abstraction layer, over the data stores 406-416); 
instructions to identify, by a business configuration and rules mapper platform, business configuration data and business rules classification data based on the optimized data and table structures (SIEBEL, See [0407], The benchmark tests were conducted using a custom benchmark energy platform hosted on Amazon Web Services (AWS). The components and configurations of the benchmark platform architecture are included in Table 2 below.); and 
instructions to use the identified business configuration data and business rules classification data to automatically update the existing structures, rules, and classification recommendations in the business data database (SIEBEL, See [0171], The multi-dimensional data store 412 is configured to store data for business intelligence or reporting. For example, the multi-dimensional data store 412 may store data types or in data formats that correspond to one or more reports that will be run against any stored data. In one embodiment, the data services component 204 may detect changes to data within any of the other data stores 406-410 and 414-416 and update or recalculate data in the multi-dimensional data store 412 based on the changes. In one embodiment, the data services component 204 calculates data for the multi-dimensional data store 412 and/or keeps the value consistent with the distributed key-value store 406 and relational store 414 as it is updated by the integration component 202, applications 210, modular services component 206, or the like. In one embodiment, the multi-dimensional data store 412 stores aggregate data that has been aggregated based on information in one or more of the other data stores 406-410 and 414-416. [0363], The system 1900 provides a data access layer (e.g., such as a data services layer provided by the data services component 204) that enables an organization to develop against a unified type framework across all storage 1912. Commercial object-relational mapping data access frameworks such as Hibernate.TM. may be used to prepare the data access frameworks. There are, however, trade-offs to consider related to the level of Master data should be accessed and updated using service oriented architecture principles to expose features as services accessible over VPN. Aggregate data may be stored in the multi-dimensional database (rather than key-value store corresponding to meter readings or other time-series data). The multi-dimensional database used for business intelligence or reporting may be kept consistent with the key-value store and RDBMS as it is updated through the data access layer.  See [0392], The validation logic may be rules based and implemented in a language such as Java for efficiency and flexibility. Validation rules may be defined in metadata. In one embodiment, externalizing the validation rules will provide greater business agility, as changing business requirements require an update to metadata rather than code) and does not explicitly disclose classification recommendations and optimize data and table structures in accordance with taxonomy data and the classification scores.
	However, DUBEY teaches classification recommendations (DUBEY, See [0032]); and optimize data and table structures in accordance with taxonomy data and the classification scores (DUBEY, See [0098]-[0111]).	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine SIEBEL and DUBEY because DUBEY provides certain example embodiments described herein relate to techniques for managing "bad" or "imperfect" data being imported into a database system. That is, certain example embodiments provide a lifecycle technology solution that helps receive data from a variety of different data sources of a variety of known and/or unknown formats, standardize it, fit it to a known taxonomy through model-assisted classification, store it to a database in a manner that is consistent with the taxonomy, and allow it to be queried for a variety of different usages. Some or all of the disclosed technology concerning auto-classification, enrichment, clustering model and model DUBEY, See ABSTRACT), to be utilize by SIEBEL to use relationships for optimizing data and table structures.

Regarding claim 19, SIEBEL in view of DUBEY further teaches the medium of claim 18, wherein a domain scorer platform: (i) receives business process management metadata, warehouse metadata, and business source data, and (ii) generates recommendations, scores per domain, and hierarchical level indications (DUBEY, See [0026], [0082], [0086], [0132]). 
Regarding claim 20, SIEBEL in view of DUBEY further teaches the medium of claim 18, wherein a data governance module platform: (i) executes a critical scenario evaluation covering data lineage and anomaly detection, and scores data based on usage, conformance to a set of rules, and provenance (DUBEY, See  [0114], [0121]-[0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168